 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTTSDALE INSURANCE CO., et al.                   No. 2:18-cv-958-EFB
12                       Plaintiffs,
13           v.                                          ORDER
14    SUPERIOR ESSEX, INC., et al.,
15                       Defendants.
16

17          Based upon the stipulation of the parties, the Court hereby orders that the Complaint of
18
     Plaintiffs SCOTTSDALE INSURANCE COMPANY, ARCH INSURANCE COMPANY,
19
     TERRILL TRANSPORTATION INC., ALEX TERRILL, DEAN LEDFORD; and
20

21   LENNY GROSS is dismissed with prejudice. Cross-Defendants and Cross-Claimants ALPINE

22   HOLDCO, INC. and ESSEX GROUP, INC.’s respective Crossclaims are dismissed with
23   prejudice.
24
            The matter is disposed of in its entirety and all future dates are hereby vacated and the
25
     case is dismissed in its entirety with prejudice. The Clerk is directed to close the case.
26
     DATED: August 29, 2019.
27

28
